Citation Nr: 0116784	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-10 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bronchiectasis.

2.  Entitlement to an increased evaluation for a tear of the 
left medial meniscus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for Barrett's 
esophagitis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Houston Department of Veterans Affairs (VA) Regional Office 
(RO).  

During the course of this appeal, the veteran perfected for 
appeal the issues of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for an anxiety reaction, entitlement to service 
connection for depression, and entitlement to an increased 
evaluation for a tonsillectomy.  In a December 1999 statement 
in support of claim, the veteran indicated that he wished to 
drop the above issues.  A Substantive Appeal may be withdrawn 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
The Board accepts the veteran's December 1999 written notice 
that he wished to drop the above issues as a request for 
withdrawal on these issues and will not address them. 


REMAND

A review of the record demonstrates that on his July 1998 VA 
Form 9 substantive appeal, the veteran checked the box 
indicating that he did not desire a Board hearing.  On the 
same form, the veteran indicated that he desired a hearing 
before a decision review officer.  On an August 1998 VA Form 
9, the veteran checked the box indicated that he wanted a 
videoconference hearing before a Member of the Board at the 
local RO.  The veteran indicated that he desired a hearing 
before a hearing officer first.  

In a Statement in Support of Claim, received in February 
1999, the veteran indicated that he would attend a local 
hearing for issues addressed in both substantive appeals.  

At his December 1999 RO hearing, the hearing officer noted 
that the veteran had requested a hearing before a Member of 
the Board.  He further observed that the veteran had 
requested that the form of the hearing be a video conference.  

To date, the veteran has not withdrawn his request for a 
video conference hearing before a Member of the Board.  

Under the circumstances, the Board remands the above issues 
to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board by 
means of video-conference.  Notice should 
be sent to the veteran and his service 
representative.

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  However, the Board otherwise notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO must review the claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should ensure that the 
new notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




